                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                              No. 5:17-CR-316-D-1


UNITED STATES OF AMERICA

            v.                                       ORDER TO SEAL
                                                [DOCKET ENTRY NUMBER 64]
CHAD ERIC NUTSCH,

                 Defendant.




        Upon Motion of Defendant, it is hereby ORDERED that Docket

Entry     Number    64   be   sealed    until   such   time    as   the   Court

determines that the aforementioned filing should be unsealed.

        SO ORDERED. This,      1(      day of January, 2019.
